Citation Nr: 1806547	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-36 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran is competent to handle the disbursement of his VA funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1973 to October 1975 and from November 1978 to March 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Houston, Texas, Regional Office (RO). 

In an October 2007 rating decision, the RO granted entitlement to individual employability, effective January 12, 2007. 

In January 2017, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is required in order to obtain a VA examination to determine whether the Veteran is competent to manage his own finances.

The case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in accordance with establish VA protocols to determine whether he is competent to manage his own finances. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In a September 2007 mental examination the Veteran was deemed to have adequate cognitive skills to administer his own financial affairs, including appropriate use of any financial benefits. The clinician noted a past history of suicidal ideation but indicated the Veteran was not experiencing suicidal ideations at the time of the examination. 

* In a February 2009 VA treatment note a clinician indicated the Veteran was using his funds for cocaine, not adequately caring for his own shelter and ended up in the hospital as a result. The clinician recommended a fiduciary for the Veteran. 

* In August 2009 the Veteran refused to attend a competency examination and stated that he did not file for an increased rating. It appears the Veteran was confused as to the purpose of the examination. Another note from August 2009 indicates the Veteran accused the RO of mixing up paperwork and could "not be reason[ed] with."

* In a December 2013 letter, Dr. N.P. indicated the Veteran is competent enough to handle his own finances, but provided no supporting details or analysis.

* A July 2016 note indicates the Veteran was told the purpose of the proposed competency examination and became verbally aggressive with a VA employee. The note indicates the Veteran requested the VA cancel his examination and leave him alone. 

* In the Veteran's January 2017 hearing testimony he indicated that the VA staff was not clear with him regarding the purpose of his exam scheduled for July 2016 and his DAV representative was unavailable to help him understand the purpose of the examination. The Veteran could not estimate the amount of money in his bank account during the hearing but did know his monthly income was over $3,000 per month. The Veteran expressed frustration with his VA appointed fiduciary because she limits his ability to spend his own money. The Veteran explained that he often does not bother to request funds from his fiduciary because he knows she will argue with him and refuse.

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide a medical finding as to whether the Veteran is competent to manage his own finances without the assistance of a payee/fiduciary. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE VETERAN IS ALSO ADVISED that he must fully cooperate in this effort INCLUDING REPORTING FOR ANY SCHEDULED MEDICAL EXAMINATIONS. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). IF THE VETERAN DOES NOT FULLY COOPERATE, THE CLAIM WILL BE DECIDED ON THE BASIS OF THE EVIDENCE OF RECORD AND MAY BE DENIED. 

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




